PER CURIAM:
Fariba Waldrop appeals the district court’s order granting summary judgment to Defendant in this action alleging national origin discrimination and retaliation, in violation of Title VII of the Civil Rights Act of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Waldrop v. Science Applications Int’l Corp., No. 8:10-cv-00328-AW, 2011 WL 4025410 (D.Md. Sept. 9, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.